    Case: 4:18-cv-01712-AGF Doc. #: 7 Filed: 10/15/18 Page: 1 of 1 PageID #: 63


                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

SWINTER GROUP, INC.,                             )
                                                 )
         Plaintiff,                              )
                                                 )
    v.                                           )       No. 4:18-CV-01712-AGF
                                                 )
THRIVE CONSTRUCTION, LLC, et al.,                )
                                                 )
         Defendants.                             )
                                                 )

                                  ORDER OF DISMISSAL

         This matter is before the Court on the Memorandum filed by Defendants (ECF No.

5), attaching Amended Exhibit B, which in turn reflects the dismissal without prejudice of

the case in state court prior to the filing of the Notice of Removal in this Court.

         In light of the parties’ joint request that the Amended Exhibit B be treated as a

notice of dismissal under Fed. R. Civ. P. 41(a)(1),

         IT IS HEREBY ORDERED that the case is DISMISSED without prejudice.

         Dated this 15th day of October, 2018.



                                                     __________________________________
                                                     AUDREY G. FLEISSIG
                                                     UNITED STATES DISTRICT JUDGE
